ON MOTION POR REHEARING.
HAWKINS, Presiding Judge.
Appellant bases his motion for rehearing upon the proposition that the evidence offered upon the habeas corpus hearing did not show that appellant was the same person named in the requisition and extradition warrant, nor that he was the same person against whom the prosecution in the State of Colorado, was pending. The point thus made was not urged upon original submission; in fact, no brief for appellant was filed.
That the question of the identity of the party sought to be extradited with the party under prosecution in the demanding state can be raised in habeas corpus proceeding is not open to debate. Branch’s Ann. Tex. P. C., Sec. 248; Ex parte Jowell, 87 Tex. Cr. R. 556, 223 S. W. 456; 22 Am. Jur., Sec. 20, p. 258.
The prosecution in Colorado was against “Albert Levine, alias Bootlegger.” The requisition from the Governor of Colorado, is not' in the statement of facts. It is stated therein that it was offered in evidence but the instrument shown is the designation of E. S. Niles to return the fugitive who is named in said designation as “Albert Levine, alias Bootlegger.” The extradition warrant issued by the Governor of Texas directs the arrest and return to Colorado of the same named party. *419Under said warrant the appellant here, A. Letwiek, was arrested and it was being sought to take him to Colorado under the order authorizing the return of Levine.
Upon the question of identity the only witness was Mr. Niles, who testified that he had been designated to take back to Colorado a man named Levine, and was here for the purpose of taking back the man in custody by the name of Letwiek, and that Letwiek was the man designated as “Bootlegger,” and was the “man the victim identified.” He said appellant was identified by pictures and by his finger prints. Witness said he knew nothing about finger prints himself, but had been informed by “someone” that the finger prints were the same. Witness again asserted that appellant was the man witness came after. At one place in his testimony witness said: “If you will let me have those papers I will show you the pictures the victim' used to identify him.” Whether the pictures were produced and exhibited to the trial judge is not shown. If so, we are unable to know from the record whether they purported to be pictures of Levine which the trial judge could see resembled appellant or whether they were pictures of appellant which someone in Colorado had identified as Levine. The witness evidently believed Levine and Letwiek was one and the same person, but very honestly testified as his closing words: “I am going solely upon what someone told me that this is the man.” Witness had never seen appellant in Colorado, but saw him for the first time in jail at San Antonio.
From what has been said it appears clearly that in the record before us there is no evidence of probative force that identifies Letwiek (the appellant) with Levine.
The motion for rehearing is granted, the judgment of affirmance is set aside, the judgment of the trial court remanding relator is reversed and the relator is ordered discharged.